DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 08/23/2021 and 05/19/2022 has/have been considered. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97.

Specification
The disclosure is objected to because of the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Correction is required.  See MPEP § 608.01(b).
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1. Claim(s) 1-10 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by JP Patent Publication No. 2000227110 to Otsuka et al. (hereinafter “Otsuka”).
With respect to claim 1, Otsuka discloses a contacting member that contacts a region of a contacted member to which a liquid composition has been applied, the contacting member comprising: a substrate; a fluororesin fiber layer containing a fluororesin fiber, the fluororesin fiber layer configured to contact the contacted member; an adhesive layer containing an adhesive member directly or indirectly fixing the fluororesin fiber layer to the substrate; and a mixed layer in which the fluororesin fiber in the fluororesin layer and the adhesive member in the adhesive layer are mixed, wherein a thickness of the mixed layer is 5% or more and 60% or less with respect to a thickness of the fluororesin fiber layer ([0002]-[0069] FIG.s 1-7).
With respect to claim 2, Otsuka discloses wherein a thickness of a single-entity layer of the adhesive member, consisting of the adhesive layer excluding the mixed layer, is 1% or more and 50% or less with respect to the thickness of the fluororesin fiber layer ([0002]-[0069] FIG.s 1-7).
With respect to claim 3, Otsuka discloses the contacting member according to claim 1, wherein the fluororesin fiber layer is comprised of a non-woven fabric ([0002]-[0069] FIG.s 1-7).
With respect to claim 4, Otsuka discloses wherein the thickness of the fluororesin fiber layer is 500 pm or more and 1,300 pm or less ([0002]-[0069] FIG.s 1-7).
With respect to claim 5, Otsuka discloses wherein the substrate has a roller shape ([0002]-[0069] FIG.s 1-7).
With respect to claim 6, Otsuka discloses wherein a diameter of a cross section of the substrate decreases from both ends toward a center of the substrate ([0002]-[0069] FIG.s 1-7).
With respect to claim 7, Otsuka discloses wherein the contacted member is a recording medium ([0002]-[0069] FIG.s 1-7).
With respect to claim 8, Otsuka discloses a drying device that dries a contacted member to which a liquid composition has been applied, the drying device comprising: the contacting member according to claim 1 ([0002]-[0069] FIG.s 1-7).
With respect to claim 9, Otsuka discloses liquid composition heater configured to heat the liquid composition applied to the contacted member from a back side of a surface of the contacted member having the region to which the liquid composition has been applied, wherein the contacting member is configured to contact the region of the contacted member heated by the liquid composition heater ([0002]-[0069] FIG.s 1-7).
With respect to claim 10, Otsuka discloses a printing apparatus comprising: the drying device according to claim 8 ([0002]-[0069] FIG.s 1-7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY W THIES/Primary Examiner, Art Unit 2853